Exhibit 10.2

PROMISSORY NOTE

LOAN TERMS TABLE

Lender: KeyBank National Association, a national banking association, its
successors and assigns

Loan No.: 10061971

Lender’s Address: 11501 Outlook, Suite 300, Overland Park, Kansas 66211

Lender’s Facsimile No.: 877-379-1625

Borrower: NH10 CUMMING GA LLC, a Delaware limited liability company (“Cumming”),
D08 MARIETTA OH LLC, a Delaware limited liability company (“Marietta”), MPI06
MASON OH LLC, a Delaware limited liability company (“Mason”), SRFF08 READING PA,
L.P., a Delaware limited partnership (“Reading”), RPT08 PINEVILLE NC, L.P., a
Delaware limited partnership (“Pineville”), IPA12 ASHBURN VA SPE LLC, a Delaware
limited liability company (“Ashburn”), and FTCHI07 GRAND RAPIDS MI LLC, a
Delaware limited liability company (“Grand Rapids”; Cumming, Marietta, Mason,
Reading, Pineville, Ashburn and Grand Rapids are hereinafter referred to
individually, collectively, jointly and severally, as the “Borrower”)

Borrower’s Address: c/o Gladstone Commercial Corporation at 1521 Westbranch
Drive, Suite 200, McLean, Virginia 22102

Borrower’s Facsimile No.: (703) 287-5801

 

Property: Real property located at (i) 28305 State Route 7, Marietta, Ohio in
Washington County, Ohio and certain personal property; (ii) 10021 Rodney Street,
Pineville, North Carolina in Mecklenburg County, North Carolina and certain
personal property; (iii) 425 Gateway Drive (also known as 466 Tulpehocken
Street), Reading, Pennsylvania in Berks County, Pennsylvania and certain
personal property; (iv) 44426 Atwater Drive, Ashburn, Virginia in Loudoun
County, Virginia and certain personal property; (v) 1055 Haw Creek Parkway,
Cumming, Georgia in Forsyth County, Georgia and certain personal property; (vi)
1515 Arboretum Drive, SE (also known as 5420 Cascade Road, SE), Grand Rapids,
Michigan in Kent County, Michigan and certain personal property; and (vii) 4690
Parkway Drive, Mason, Ohio in Warren County, Ohio and certain personal property

Closing Date: October 1, 2012

Original Principal Amount: $34,000,000.00

Maturity Date: October 1, 2022

Interest Rate: 4.86 percent (4.86%)

Monthly Debt Service Payment Amount: $195,997.21

Payment Date: November 1, 2012 and on the first day of each successive month
thereafter

Financial Statement Reporting Deposit: N/A

Extra FSRD: N/A

Permitted Par Prepayment Date: July 2, 2022

1. Loan Amount and Rate. FOR VALUE RECEIVED, Borrower promises to pay to the
order of Lender, the Original Principal Amount (or so much thereof as is
outstanding from time to time, which is referred to herein as the “Outstanding
Principal Balance” or “OPB”), with interest on the unpaid OPB from the date of
disbursement of the Loan (as hereinafter



--------------------------------------------------------------------------------

defined) evidenced by this Promissory Note (“Note”) at the Interest Rate.
Interest on the outstanding principal balance of the Loan shall be calculated by
multiplying (a) the actual number of days elapsed in the relevant Accrual Period
(hereinafter defined) by (b) a daily rate based on the Interest Rate and a three
hundred sixty (360) day year by (c) the outstanding principal balance of the
Loan. Borrower acknowledges that the calculation method for interest described
herein results in a higher effective interest rate than the numeric Interest
Rate and Borrower hereby agrees to this calculation method. The loan evidenced
by this Note will sometimes hereinafter be called the “Loan.” The above Loan
Terms Table (hereinafter referred to as the “Table”) is a part of the Note and
all terms used in this Note that are defined in the Table shall have the
meanings set forth therein. “Accrual Period” means the period commencing on and
including the first (1st) day of each calendar month during the term of the Loan
and ending on and including the final calendar date of such calendar month;
however, the initial Accrual Period shall commence on and include the Closing
Date and shall end on and include the final calendar date of the calendar month
in which the Closing Date occurs.

2. Principal and Interest Payments. Payments of principal and interest shall be
made as follows:

(a) On the date of disbursement of the Loan proceeds, an interest payment
calculated by multiplying (i) the Initial Interest Payment Per Diem by (ii) the
number of days from (and including) the date of the disbursement of the Loan
proceeds through the last day of the calendar month in which the disbursement
was made;

(b) On each Payment Date until the Maturity Date, a monthly payment equal to the
Monthly Debt Service Payment Amount to be applied: (i) to the payment of
interest computed at the Interest Rate; and (ii) the balance applied toward the
reduction of the Outstanding Principal Balance; and

(c) If not sooner paid, the Outstanding Principal Balance, all unpaid interest
thereon, and all other amounts owed to Lender pursuant to this Note or any other
Loan Document (as hereinafter defined) or otherwise in connection with the Loan
or the security for the Loan shall be due and payable on the Maturity Date.

3. Security for Note. This Note is secured by one or more first deeds of trust,
mortgages, or deeds to secure debt (herein, individually and collectively,
called the “Security Instrument”) encumbering the Property. This Note, the
Security Instrument, that certain Loan Agreement between Borrower and Lender of
even date herewith (the “Loan Agreement”) and all other documents and
instruments existing now or after the date hereof that evidence, secure or
otherwise relate to the Loan, including any assignments of leases and rents,
other assignments, security agreements, financing statements, guaranties,
indemnity agreements (including environmental indemnity agreements), letters of
credit, or escrow/holdback or similar agreements or arrangements, together with
all amendments, modifications, substitutions or replacements thereof, are
sometimes herein collectively referred to as the “Loan Documents” or
individually as a “Loan Document.” All amounts that are now or in the future
become due and payable under this Note, the Security Instrument, or any other
Loan Document, including any prepayment consideration and all applicable
expenses, costs, charges, and fees, will be referred to herein as the “Debt.”
The remedies of Lender as provided in this Note, any other Loan

 

2



--------------------------------------------------------------------------------

Document, or under applicable law shall be cumulative and concurrent, may be
pursued singularly, successively, or together at the discretion of Lender, and
may be exercised as often as the occurrence of an occasion for which Lender is
entitled to a remedy under the Loan Documents or applicable law. The failure to
exercise any right or remedy shall not be construed as a waiver or release of
the right or remedy respecting the same or any subsequent default.

4. Financial Statement Reporting Deposit; Rebate of Deposit.

(a) Concurrently with the execution of this Note, Borrower has deposited with
Lender the Financial Statement Reporting Deposit as stated in the Loan Terms
Table, which shall be held by Lender throughout the term of the Loan as security
for Borrower’s obligation to strictly comply with the financial reporting
requirements set forth in the Loan Agreement. If Borrower shall have strictly
complied with the financial reporting requirements set forth in the Loan
Agreement and no Event of Default shall have occurred, the Financial Statement
Reporting Deposit shall be refunded to Borrower upon payment in full of the
Loan. If Borrower shall fail to strictly comply with the financial reporting
requirements set forth in the Loan Agreement or if an Event of Default shall
occur, (i) Lender shall be entitled to retain the Financial Statement Reporting
Deposit for the purpose of compensating Lender for Lender’s added costs and
expenses that occur as a result of Borrower’s failure to timely provide such
information and that are difficult to predict in amount, and (ii) the provisions
of Section 4(b) hereof with regard to the Extra FSRD shall immediately become
effective and Borrower shall henceforth be required to pay Lender the constant
monthly amount equal to the Extra FSRD as set forth in the Loan Terms Table.
Lender and Borrower agree that Lender’s retention of the Financial Statement
Reporting Deposit is not a fine or penalty, but is intended to be and shall be
deemed to be reasonable compensation to Lender for increased costs and expenses
that Lender will incur. The foregoing provisions shall not in any way limit
Lender’s other rights and remedies under the Loan Documents or applicable law.

(b) If Borrower shall fail to strictly comply with the financial reporting
requirements set forth in the Loan Agreement or if an Event of Default shall
occur, Borrower shall immediately be required to pay Lender, in addition to and
concurrently with each Monthly Debt Service Payment Amount, an amount equal to
the Extra FSRD set forth in the Loan Terms Table. On the first day of the
thirteenth (13th) month following the date on which the provisions of this
Section 4(b) become effective (the “FSR Effective Date”), and on an annual basis
thereafter during the term of this Note, Lender shall remit to Borrower a
portion of the Extra FSRD then held by Lender in an amount equal to the
aggregate amount of the Extra FSRD actually received by Lender during the twelve
(12) month period ending upon the immediately prior annual anniversary of the
FSR Effective Date (the “Annual Compliance Period”) provided that no Event of
Default exists beyond any applicable cure period, including any failure by
Borrower to strictly comply with the financial reporting requirements set forth
in the Loan Agreement.

5. Payments. All amounts payable hereunder shall be payable in lawful money of
the United States of America to Lender at Lender’s Address or such other place
as the holder hereof may designate in writing, which may include at Lender’s
option a requirement that payment be made by wire transfer of immediately
available funds in accordance with wire

 

3



--------------------------------------------------------------------------------

transfer instructions provided by Lender. Each payment made hereunder shall be
made in immediately available funds and must state the Borrower’s Loan Number.
If any payment of principal or interest on this Note is due on a day other than
a Business Day (as hereinafter defined), such payment shall be made on the next
succeeding Business Day. Any payment on this Note received after 2:00 o’clock
p.m. local time at the place then designated as the place for receipt of
payments hereunder shall be deemed to have been made on the next succeeding
Business Day. All amounts due under this Note shall be payable without set off,
counterclaim, or any other deduction whatsoever. All payments from Borrower to
Lender following the occurrence of an Event of Default shall be applied in such
order and manner as Lender elects in reduction of costs, expenses, charges,
disbursements and fees payable by Borrower hereunder or under any other Loan
Document, in reduction of interest due on the Outstanding Principal Balance, or
in reduction of the Outstanding Principal Balance. Lender may, without notice to
Borrower or any other person, accept one or more partial payments of any sums
due or past due hereunder from time to time while an Event of Default exists
hereunder, after Lender accelerates the indebtedness evidenced hereby, and/or
after Lender commences enforcement of its remedies under any Loan Document or
applicable law, without thereby waiving any Event of Default, rescinding any
acceleration, or waiving, delaying, or forbearing in the pursuit of any remedies
under the Loan Documents. Lender may endorse and deposit any check or other
instrument tendered in connection with such a partial payment without thereby
giving effect to or being bound by any language purporting to make acceptance of
such instrument an accord and satisfaction of the indebtedness evidenced hereby.
As used herein, the term “Business Day” shall mean a day upon which commercial
banks are not authorized or required by law to close in the city designated from
time to time as the place for receipt of payments hereunder.

6. Late Charge. If any sum payable under this Note or any other Loan Document is
not received by Lender by close of business on the date on which it was due,
Borrower shall pay to Lender an amount (the “Late Charge”) equal to the lesser
of (a) five percent (5%) of the full amount of such sum or (b) the maximum
amount permitted by applicable law in order to help defray the expenses incurred
by Lender in handling and processing such delinquent payment and to compensate
Lender for the loss of the use of such delinquent payment. Any such Late Charge
shall be secured by the Security Instrument and other Loan Documents. The
collection of any Late Charge shall be in addition to, and shall not constitute
a waiver of or limitation of, a default or Event of Default hereunder or a
waiver of or limitation of any other rights or remedies that Lender may be
entitled to under any Loan Document or applicable law.

7. Default Rate. Upon the occurrence of an Event of Default (including the
failure of Borrower to make full payment on the Maturity Date), Lender shall be
entitled to receive and Borrower shall pay interest on the Outstanding Principal
Balance at the rate of five percent (5%) per annum above the Interest Rate
(“Default Rate”) but in no event greater than the maximum rate permitted by
applicable law. Interest shall accrue and be payable at the Default Rate from
the occurrence of an Event of Default until all Events of Default have been
waived in writing by Lender in its discretion. Such accrued interest shall be
added to the Outstanding Principal Balance, and interest shall accrue thereon at
the Default Rate until fully paid. Such accrued interest shall be secured by the
Security Instrument and other Loan Documents. Borrower agrees that Lender’s
right to collect interest at the Default Rate is given for the purpose of
compensating Lender at reasonable amounts for Lender’s added costs and expenses
that occur as a result of Borrower’s default and that are difficult to predict
in amount, such as increased general

 

4



--------------------------------------------------------------------------------

overhead, concentration of management resources on problem loans, and increased
cost of funds. Lender and Borrower agree that Lender’s collection of interest at
the Default Rate is not a fine or penalty, but is intended to be and shall be
deemed to be reasonable compensation to Lender for increased costs and expenses
that Lender will incur if there occurs an Event of Default hereunder. Collection
of interest at the Default Rate shall not be construed as an agreement or
privilege to extend the Maturity Date or to limit or impair any rights and
remedies of Lender under any Loan Documents. If judgment is entered on this
Note, interest shall continue to accrue post-judgment at the greater of (a) the
Default Rate or (b) the applicable statutory judgment rate.

8. Origination, Administration, Enforcement, and Defense Expenses. Borrower
shall pay Lender, on demand, all Administration and Enforcement Expenses (as
hereinafter defined) now or hereafter incurred by Lender, together with interest
thereon at the Default Rate, from the date paid or incurred by Lender until such
fees and expenses are paid by Borrower, whether or not an Event of Default or
Default then exists. Provided no Event of Default has occurred, fees and
expenses related solely to origination and administration of the Loan shall be
limited to reasonable fees and expenses, but charges of rating agencies,
governmental entities or other third parties that are outside of the control of
Lender shall not be subject to the reasonableness standard. For the purpose of
this Note, “Administration and Enforcement Expenses” shall mean all fees and
expenses incurred at any time or from time to time by Lender, including legal
(whether for the purpose of advice, negotiation, documentation, defense,
enforcement or otherwise), accounting, financial advisory, auditing, rating
agency, appraisal, valuation, title or title insurance, engineering,
environmental, collection agency, or other expert or consulting or similar
services, in connection with: (a) the origination of the Loan, including the
negotiation and preparation of the Loan Documents and any amendments or
modifications of the Loan or the Loan Documents, whether or not consummated;
(b) the administration, servicing or enforcement of the Loan or the Loan
Documents, including any request for interpretation or modification of the Loan
Documents or any matter related to the Loan or the servicing thereof (which
shall include the consideration of any requests for consents, waivers,
modifications, approvals, lease reviews or similar matters and any proposed
transfer of the Property or any interest therein), (c) any litigation, contest,
dispute, suit, arbitration, mediation, proceeding or action (whether instituted
by or against Lender, including actions brought by or on behalf of Borrower or
Borrower’s bankruptcy estate or any indemnitor or guarantor of the Loan or any
other person) in any way relating to the Loan or the Loan Documents including in
connection with any bankruptcy, reorganization, insolvency, or receivership
proceeding; (d) any attempt to enforce any rights of Lender against Borrower or
any other person that may be obligated to Lender by virtue of any Loan Document
or otherwise whether or not litigation is commenced in pursuance of such rights;
and (e) protection, enforcement against, or liquidation of the Property or any
other collateral for the Loan, including any attempt to inspect, verify,
preserve, restore, collect, sell, liquidate or otherwise dispose of or realize
upon the Loan, the Property or any other collateral for the Loan. All
Administration and Enforcement Expenses shall be additional Debt hereunder
secured by the Property, and may be funded, if Lender so elects, by Lender
paying the same to the appropriate persons and thus making an advance on
Borrower’s behalf.

 

5



--------------------------------------------------------------------------------

9. Prepayment.

(a) Voluntary Prepayments.

(i) Except as otherwise expressly provided in this Section 9, Borrower shall not
have the right to prepay the Loan in whole or in part prior to the Maturity
Date.

(ii) Provided no Event of Default has occurred and is continuing, on the
Permitted Par Prepayment Date, and on any Business Day thereafter through the
Maturity Date, Borrower may, at its option, prepay the Debt in full (but not in
part) without payment of any yield maintenance or other or premium; provided,
however, if for any reason such prepayment is not paid on a regularly scheduled
Payment Date, the Debt shall include interest for the full Accrual Period during
which the prepayment occurs. Borrower’s right to prepay the principal balance of
the Loan in full pursuant to this subsection shall be subject to (I) Borrower’s
submission of a notice to Lender setting forth the projected date of prepayment,
which date shall be no less than thirty (30) days from the date of such notice,
and (II) Borrower’s actual payment to Lender of the full amount of the Debt,
including interest for the full Accrual Period during which the prepayment
occurs.

(b) Mandatory Prepayments. On the next occurring Payment Date following the date
on which Lender actually receives any Net Proceeds (as defined in the Loan
Agreement), if Lender is not obligated to make such Net Proceeds available to
Borrower for the Restoration (as defined in the Loan Agreement) of the Property
or any part thereof or otherwise remit such Net Proceeds to Borrower pursuant to
Section 6.4 of the Loan Agreement, Borrower authorizes Lender, at Lender’s
option, to apply Net Proceeds as a prepayment of all or a portion of the
outstanding principal balance of the Loan together with accrued interest on the
portion of the principal balance of the Loan prepaid and any other sums due
hereunder in an amount equal to one hundred percent (100%) of such Net Proceeds;
provided, however, if an Event of Default has occurred and is continuing, Lender
may apply such Net Proceeds to the Debt (until paid in full) in any order or
priority in its discretion. Other than following an Event of Default, no yield
maintenance premium or other premium shall be due in connection with any
prepayment made pursuant to this Section 9(b).

(c) Prepayments After Default. If payment of all or any part of the Debt is
tendered by Borrower or otherwise recovered by Lender following an Event of
Default under any circumstances including a prepayment in connection with
(A) reinstatement of the Security Instrument provided by statute under
foreclosure proceedings or exercise of power of sale, (B) any statutory right of
redemption exercised by Borrower or any other party having a statutory right to
redeem or prevent foreclosure or power of sale, (C) any sale in foreclosure or
under exercise of a power of sale or otherwise (including pursuant to a credit
bid made by Lender in connection with such sale), (D) any other collection
action by Lender, or (E) exercise by any governmental authority of any civil or
criminal forfeiture action with respect to any of the collateral for the Loan,
such tender or recovery shall be (I) made on the next occurring Payment Date
together with the Monthly Debt Service Payment Amount and (II) deemed a
voluntary prepayment by Borrower in violation of the prohibition against
prepayment set forth in Section 9(a)(i) hereof, and Borrower shall pay, in
addition to the Debt, an amount equal to the Yield Maintenance Premium
(hereinafter defined) which can be applied by Lender in such order and priority

 

6



--------------------------------------------------------------------------------

as Lender shall determine in its discretion. The Yield Maintenance Premium shall
also become immediately due and owing in the event of any acceleration of the
Loan. The Yield Maintenance Premium shall be secured by all security and
collateral for the Loan and shall, after it becomes due and payable, be treated
as if it were added to the Debt for all purposes including accrual of interest,
judgment on the Note, foreclosure (whether through power of sale, judicial
proceeding, or otherwise) (“Foreclosure Sale”), redemption, and bankruptcy
(including pursuant to Section 506 of the United States Bankruptcy Code or any
successor provision); without limiting the generality of the foregoing, it is
understood and agreed that the Yield Maintenance Premium may be added to
Lender’s bid at any Foreclosure Sale. If a Yield Maintenance Premium is due
hereunder, Lender shall deliver to Borrower a statement setting forth the amount
and determination of the Yield Maintenance Premium, and, provided that Lender
shall have in good faith applied the formula described in the definition of
“Yield Maintenance Premium”, Borrower shall not have the right to challenge the
calculation or the method of calculation set forth in any such statement in the
absence of manifest error, which calculation may be made by Lender on any day
during the thirty (30) day period preceding the date of such prepayment.
Exchange of the Note for a different instrument or modification of the terms of
the Note, including classification and treatment of Lender’s claim (other than
non-impairment under Section 1124 of the United States Bankruptcy Code or any
successor provision) pursuant to a plan of reorganization in bankruptcy shall
also be deemed to be a prepayment following an Event of Default hereunder.

(d) Prepayment Prior to Permitted Defeasance Date. If the Permitted Release Date
(hereinafter defined) has occurred but the Permitted Defeasance Date
(hereinafter defined) has not occurred, and provided no Event of Default exists,
the Debt may be prepaid in whole (but not in part) prior to the Permitted
Defeasance Date upon not less than thirty (30) days and not more than ninety
(90) days prior written notice to Lender specifying the projected date of
prepayment and upon payment of an amount equal to the Yield Maintenance Premium.
The “Yield Maintenance Premium” shall be an amount equal to the greater of
(A) one percent (1%) of the Outstanding Principal Balance to be prepaid or
satisfied, or accelerated and then due and owing, and (B) the excess, if any, of
(I) the sum of the present values of all then-scheduled payments of principal
and interest under the Note assuming that all scheduled payments are made timely
and that the remaining outstanding principal and interest on the Loan is paid on
the Maturity Date (with each such payment and assumed payment discounted to its
present value at the date of prepayment at the rate which, when compounded
monthly, is equivalent to the bond equivalent yield (in the secondary market) on
the United States Treasury Security that as of the date which is five
(5) Business Days prior to the date that such prepayment shall be applied in
accordance with the terms and provisions of Section 9(a) hereof or, in the case
or an acceleration of the Loan, the date of such acceleration (the “Prepayment
Rate Determination Date”) has a remaining term to maturity closest to, but not
exceeding, the remaining term to the Maturity Date as most recently published in
“Statistical Release H.15 (519), Selected Interest Rates,” or any successor
publication, published by the Board of Governors of the Federal Reserve System,
or on the basis of such other publication or statistical guide as Lender may
reasonably select (the “Prepayment Rate”) when compounded semi-annually and
deducting from the sum of

 

7



--------------------------------------------------------------------------------

such present values any short-term interest paid from the date of prepayment to
the next succeeding Payment Date in the event such payment is not made on a
Payment Date), over (II) the principal amount being prepaid or the entire
Outstanding Principal Balance in the case of an acceleration of the Loan. Lender
shall notify Borrower of the amount and the basis of determination of the
required prepayment consideration. If any notice of prepayment is given, the
Debt shall be due and payable on the projected date of prepayment. Lender shall
not be obligated to accept any prepayment of the Debt unless it is accompanied
by the prepayment consideration due in connection therewith. If for any reason
Borrower prepays the Loan on a date other than a Payment Date, Borrower shall
pay Lender, in addition to the Debt, interest for the full Accrual Period during
which the prepayment occurs. “Permitted Release Date” shall mean the fourth
(4th) anniversary of the first Payment Date. “Permitted Defeasance Date” means
the date that is two (2) years from the “startup day” within the meaning of
Section 860G(a)(9) of the Code for the REMIC Trust which holds the portion of
the Note last to be securitized.

(e) General.

(i) Borrower acknowledges that: (A) Lender has made the Loan to Borrower in
reliance on, and the Loan has been originated for the purpose of selling the
Loan in the secondary market to investors who will purchase the Loan or direct
or indirect interests therein in reliance on, the actual receipt over time of
the stream of payments of principal and interest agreed to by Borrower herein;
and (B) Lender or any subsequent investor in the Loan will incur substantial
additional costs and expenses in the event of a prepayment of the Loan; and
(C) the Yield Maintenance Premium is reasonable and is a bargained for
consideration and not a penalty and the terms of the Loan are in various
respects more favorable to Borrower than they would have been absent Borrower’s
agreement to pay the Yield Maintenance Premium as provided herein. Borrower
agrees that Lender shall not, as a condition to receiving the Yield Maintenance
Premium, be obligated to actually reinvest the amount prepaid in any treasury
obligation or in any other manner whatsoever. Nothing contained herein shall be
deemed to be a waiver by Lender of any right it may have to require specific
performance of any obligation of Borrower hereunder.

(ii) In addition to the Yield Maintenance Premium, Borrower shall pay all
hedging and breakage costs of any kind and in any amount incurred by Lender due
to any prepayment (including a prepayment following an Event of Default).

10. Maximum Rate Permitted by Law. All agreements in this Note and all other
Loan Documents are expressly limited so that in no contingency or event
whatsoever, whether by reason of acceleration of maturity of the indebtedness
evidenced hereby or otherwise, shall the amount agreed to be paid hereunder for
the use, forbearance, or detention of money exceed the highest lawful rate
permitted under applicable usury laws. If, from any circumstance whatsoever,
fulfillment of any provision of this Note or any other Loan Document at the time
performance of such provision shall be due shall involve exceeding any usury
limit prescribed by law that a court of competent jurisdiction may deem
applicable hereto, then, ipso facto, the obligations to be fulfilled shall be
reduced to allow compliance with such limit, and if, from any

 

8



--------------------------------------------------------------------------------

circumstance whatsoever, Lender shall ever receive as interest an amount that
would exceed the highest lawful rate, the receipt of such excess shall be deemed
a mistake and shall be canceled automatically or, if theretofore paid, such
excess shall be credited against the principal amount of the indebtedness
evidenced hereby to which the same may lawfully be credited, and any portion of
such excess not capable of being so credited shall be refunded immediately to
Borrower.

11. Events of Default; Acceleration of Amount Due. Lender may in its discretion,
without notice to Borrower, declare the entire Debt, including the Outstanding
Principal Balance, all accrued interest, all costs, expenses, charges and fees
payable under any Loan Document, and prepayment consideration immediately due
and payable, and Lender shall have all remedies available to it at law or equity
for collection of the amounts due, if any of the following (the “Events of
Default”) occurs:

(a) Borrower fails to pay any portion of the Debt when due; or

(b) an “Event of Default” (as defined in the Loan Agreement or in any other Loan
Document) occurs under the Loan Agreement or any other Loan Document that has
continued beyond any applicable cure period therefor.

12. Time of Essence. Time is of the essence with regard to each provision
contained in this Note.

13. Transfer and Assignment. This Note may be freely transferred and assigned by
Lender. Borrower’s right to transfer its rights and obligations with respect to
the Debt, and to be released from liability under this Note, shall be governed
by the Loan Agreement.

14. Authority of Persons Executing Note. Borrower warrants and represents that
the persons or officers who are executing this Note and the other Loan Documents
on behalf of Borrower have full right, power and authority to do so, and that
this Note and the other Loan Documents constitute valid and binding documents,
enforceable against Borrower in accordance with their terms, and that no other
person, entity, or party is required to sign, approve, or consent to, this Note.

15. Severability. The terms of this Note are severable, and should any provision
be declared by a court of competent jurisdiction to be invalid or unenforceable,
the remaining provisions shall, at the option of Lender, remain in full force
and effect and shall in no way be impaired.

16. Borrower’s Waivers. Borrower and all others liable hereon hereby waive
presentation for payment, demand, notice of dishonor, protest, and notice of
protest, notice of intent to accelerate, and notice of acceleration, stay of
execution and all other suretyship defenses to payment generally. No release of
any security held for the payment of this Note, or extension of any time periods
for any payments due hereunder, or release of collateral that may be granted by
Lender from time to time, and no alteration, amendment or waiver of any
provision of this Note or of any of the other Loan Documents, shall modify,
waive, extend, change, discharge, terminate or affect the liability of Borrower
and any others that may at any time be liable for the payment of this Note or
the performance of any covenants contained in any of the Loan Documents.

 

9



--------------------------------------------------------------------------------

17. Governing Law. LENDER HAS OFFICES IN THE STATE OF NEW YORK AND THE PROCEEDS
OF THE LOAN DELIVERED PURSUANT HERETO WERE DISBURSED FROM THE STATE OF NEW YORK
(“GOVERNING STATE”), WHICH STATE THE PARTIES AGREE HAS A SUBSTANTIAL
RELATIONSHIP TO THE PARTIES AND TO THE UNDERLYING TRANSACTION EMBODIED HEREBY,
AND IN ALL RESPECTS, INCLUDING, WITHOUT LIMITING THE GENERALITY OF THE
FOREGOING, MATTERS OF CONSTRUCTION, VALIDITY AND PERFORMANCE, THIS AGREEMENT,
THE LOAN AGREEMENT AND THE OTHER LOAN DOCUMENTS AND THE OBLIGATIONS ARISING
HEREUNDER AND THEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND PERFORMED IN
SUCH STATE (WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAWS) AND ANY
APPLICABLE LAW OF THE UNITED STATES OF AMERICA, EXCEPT THAT AT ALL TIMES THE
PROVISIONS FOR THE CREATION, PERFECTION, AND ENFORCEMENT OF THE LIEN AND
SECURITY INTEREST CREATED PURSUANT HERETO AND PURSUANT TO THE OTHER LOAN
DOCUMENTS SHALL BE GOVERNED BY AND CONSTRUED ACCORDING TO THE LAW OF THE STATE
IN WHICH THE PROPERTY IS LOCATED, IT BEING UNDERSTOOD THAT, TO THE FULLEST
EXTENT PERMITTED BY THE LAW OF SUCH STATE, THE LAW OF THE STATE OF NEW YORK
SHALL GOVERN THE CONSTRUCTION, VALIDITY AND ENFORCEABILITY OF ALL LOAN DOCUMENTS
AND ALL OF THE OBLIGATIONS ARISING HEREUNDER OR THEREUNDER. TO THE FULLEST
EXTENT PERMITTED BY LAW, BORROWER HEREBY UNCONDITIONALLY AND IRREVOCABLY WAIVES
ANY CLAIM TO ASSERT THAT THE LAW OF ANY OTHER JURISDICTION GOVERNS THIS
AGREEMENT, THE LOAN AGREEMENT AND THE OTHER LOAN DOCUMENTS, AND THIS AGREEMENT,
THE LOAN AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK PURSUANT TO
SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW.

18. JURISDICTION AND VENUE. ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST LENDER
OR BORROWER ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE OTHER LOAN
DOCUMENTS (“ACTION”) MAY AT LENDER’S OPTION BE INSTITUTED IN ANY FEDERAL OR
STATE COURT IN THE CITY OF NEW YORK, COUNTY OF NEW YORK, PURSUANT TO SECTION
5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW AND BORROWER WAIVES ANY
OBJECTIONS WHICH IT MAY NOW OR HEREAFTER HAVE BASED ON VENUE AND/OR FORUM NON
CONVENIENS OF ANY SUCH ACTION, AND BORROWER HEREBY IRREVOCABLY SUBMITS TO THE
JURISDICTION OF ANY SUCH COURT IN ANY ACTION.

19. Notices. All notices, consents, approvals and requests required or permitted
hereunder or under any other Loan Document shall be given in writing and shall
be effective for all purposes if hand delivered or sent by (a) certified or
registered United States mail, postage prepaid, return receipt requested or
(b) expedited prepaid delivery service, either commercial or

 

10



--------------------------------------------------------------------------------

United States Postal Service, with proof of attempted delivery, or (c) by
telecopier (with answer back acknowledged) and with a second copy to be sent to
the intended recipient by an other means permitted under this Section, addressed
as follows (or at such other address and Person as shall be designated from time
to time by any party hereto, as the case may be, in a written notice to the
other parties hereto in the manner provided for in this Section):

 

If to Lender:   

KeyBank National Association

11501 Outlook, Suite 300

Overland Park, Kansas 66211

Facsimile No.: 877-379-1625

Attention: Loan Servicing

with a copy to:      

Daniel Flanigan, Esq.

Polsinelli Shughart PC

700 W. 47th Street, Suite 1000

Kansas City, Missouri 64112

Facsimile No.: (816) 753-1536

If to Borrower:   

c/o Gladstone Commercial Corporation

1521 Westbranch Drive, Suite 200

McLean, Virginia 22102

Attention: Portfolio Management

Facsimile No.: (703) 287-5801

With a copy to:   

Dickstein Shapiro LLP

1825 Eye Street NW

Washington, DC 20006

Attention: James D. Kelly

Facsimile No.: (202) 420-2201

A notice shall be deemed to have been given: in the case of hand delivery, at
the time of delivery; in the case of registered or certified mail, when
delivered or the first attempted delivery on a Business Day; or in the case of
expedited prepaid delivery, upon the first attempted delivery on a Business Day;
or in the case of telecopy, upon sender’s receipt of a machine-generated
confirmation of successful transmission after advice by telephone to recipient
that a telecopy notice is forthcoming.

20. Avoidance of Debt Payments. To the extent that any payment to Lender and/or
any payment or proceeds of any collateral received by Lender in reduction of the
Debt is subsequently invalidated, declared to be fraudulent or preferential, set
aside and/or required to be repaid to a trustee, to Borrower (or Borrower’s
successor) as a debtor in possession, or to a receiver, creditor, or any other
party under any bankruptcy law, state or federal law, common law or equitable
cause, then the portion of the Debt intended to have been satisfied by such
payment or proceeds shall remain due and payable hereunder, be evidenced by this
Note, and shall

 

11



--------------------------------------------------------------------------------

continue in full force and effect as if such payment or proceeds had never been
received by Lender whether or not this Note has been marked “paid” or otherwise
cancelled or satisfied and/or has been delivered to Borrower, and in such event
Borrower shall be immediately obligated to return the original Note to Lender
and any marking of “paid” or other similar marking shall be of no force and
effect.

21. Nonrecourse.

(a) Subject to the qualifications below, Lender shall not enforce the liability
and obligation of Borrower to perform and observe the obligations contained in
this Note, the Loan Agreement, the Security Instrument or the other Loan
Documents by any action or proceeding wherein a money judgment shall be sought
against Borrower, except that Lender may bring a foreclosure action, an action
for specific performance or any other appropriate action or proceeding to enable
Lender to enforce and realize upon its interest under this Note, the Loan
Agreement, the Security Instrument and the other Loan Documents, or in the
Property, the Rents, or any other collateral given to Lender pursuant to the
Loan Documents; provided, however, that, except as specifically provided herein,
any judgment in any such action or proceeding shall be enforceable against
Borrower only to the extent of Borrower’s interest in the Property (as defined
in the Loan Agreement), in the Rents (as defined in the Loan Agreement) and in
any other collateral given to Lender, and Lender, by accepting this Note, the
Loan Agreement, the Security Instrument and the other Loan Documents, agrees
that it shall not sue for, seek or demand any deficiency judgment against
Borrower in any such action or proceeding under or by reason of or under or in
connection with this Note, the Loan Agreement, the Security Instrument or the
other Loan Documents. The provisions of this Section shall not, however,
(i) constitute a waiver, release or impairment of any obligation evidenced or
secured by any of the Loan Documents; (ii) impair the right of Lender to name
Borrower as a party defendant in any action or suit for foreclosure and sale
under the Security Instrument; (iii) affect the validity or enforceability of or
any guaranty made in connection with the Loan or any of the rights and remedies
of Lender thereunder; (iv) impair the right of Lender to obtain the appointment
of a receiver; (v) impair the enforcement of any assignment of leases contained
in the Security Instrument; or (vi) constitute a prohibition against Lender to
seek a deficiency judgment against Borrower in order to fully realize the
security granted by the Security Instrument or to commence any other appropriate
action or proceeding in order for Lender to exercise its remedies against the
Property.

(b) Nothing contained herein shall in any manner or way release, affect or
impair the right of Lender to recover, and Borrower shall be fully and
personally liable and subject to legal action, for any loss, cost, expense,
damage, claim or other obligation (including reasonable attorneys’ fees and
court costs) incurred or suffered by Lender arising out of or in connection with
the following:

(i) fraud or willful misrepresentation by Borrower or any of its affiliates, any
guarantor or any indemnitor or any agent, employee or other person with actual
or apparent authority to make statements or representations on behalf of
Borrower, any affiliate of Borrower, any guarantor or any indemnitor in
connection with the Loan (“apparent authority” meaning such authority as the
principal knowingly or negligently permits the agent to assume, or which he
holds the agent out as possessing);

 

12



--------------------------------------------------------------------------------

(ii) the gross negligence or willful misconduct of Borrower, any guarantor, any
indemnitor, or any affiliate, agent, or employee of the foregoing;

(iii) material physical waste of the Property (or any portion thereof);

(iv) the removal or disposal of any portion of the Property in violation of the
terms of the Loan Documents;

(v) the misapplication, misappropriation, or conversion by Borrower, any of its
affiliates, any guarantor or any indemnitor of (A) any Insurance Proceeds (as
defined in the Loan Agreement) paid by reason of any loss, damage or destruction
to the Property (or any portion thereof), (B) any Awards (as defined in the Loan
Agreement) received in connection with a Condemnation (as defined in the Loan
Agreement) of all or a portion of the Property, (C) any Rents or other Property
income or collateral proceeds, or (D) any Rents paid more than one month in
advance (including, but not limited to, security deposits);

(vi) following the occurrence of an Event of Default, the failure to either
apply rents or other Property income, whether collected before or after such
Event of Default, to the ordinary, customary, and necessary expenses of
operating the Property or, upon demand, to deliver such rents or other Property
income to Lender;

(vii) failure to maintain insurance or to pay taxes and assessments, or to pay
charges for labor or materials or other charges or judgments that can create
Liens on any portion of the Property (unless Lender is escrowing funds therefor
and fails to make such payments or has taken possession of the Property
following an Event of Default, has received all Rents from the Property
applicable to the period for which such insurance, taxes or other items are due,
and thereafter fails to make such payments);

(viii) any security deposits, advance deposits or any other deposits collected
with respect to the Property (or any portion thereof) which are not delivered to
Lender upon a foreclosure of the Property (or any portion thereof) or action in
lieu thereof, except to the extent any such security deposits were applied in
accordance with the terms and conditions of any of the leases prior to the
occurrence of the Event of Default that gave rise to such foreclosure or action
in lieu thereof;

(ix) the breach of the representation by Borrower that on the Closing Date, the
Property and all improvements at the Property were in material compliance with
applicable laws; or

(x) any failure by Borrower to comply with any of the representations,
warranties, or covenants set forth in Sections 4.1.37 or 5.1.19 of the Loan
Agreement.

(c) Notwithstanding anything to the contrary in this Note, the Loan Agreement or
any of the other Loan Documents,

(i) Borrower and any general partner of Borrower shall be personally liable for
the Debt if (A) Borrower fails to obtain Lender’s prior written consent to any
Transfer

 

13



--------------------------------------------------------------------------------

(as defined in the Loan Agreement) as required by the Loan Agreement or the
Security Instrument; (B) Borrower fails to obtain Lender’s prior written consent
to any Indebtedness (as defined in the Loan Agreement) or voluntary Lien (as
defined in the Loan Agreement) encumbering the Property (or any portion
thereof); (C) Borrower shall at any time hereafter make an assignment for the
benefit of its creditors; (D) Borrower fails to permit on-site inspections of
any Individual Property, fails to maintain its status as a Special Purpose
Entity (as defined in the Loan Agreement) or comply with any representation,
warranty or covenant set forth in Section 4.1.30 of the Loan Agreement or fails
to appoint a new property manager upon the request of Lender as permitted under
the Loan Agreement, each as required by, and in accordance with, the terms and
provisions of the Loan Agreement or the Security Instrument; (E) Borrower or any
Principal (as defined in the Loan Agreement) admits, in writing or in any legal
proceeding, its insolvency or inability to pay its debts as they become due;
(F) Borrower fails to make the first full monthly payment of principal and
interest on or before the first Payment Date; (G) Borrower files, consents to,
or acquiesces in a petition for bankruptcy, insolvency, dissolution or
liquidation under the Bankruptcy Code or any other Federal or State bankruptcy
or insolvency law, or there is a filing of an involuntary petition against
Borrower or any Principal under the Bankruptcy Code or any other Federal or
state bankruptcy or insolvency law in which Borrower, Guarantor, or any
Principal colludes with, or otherwise assists any party in connection with such
filing, or solicits or causes to be solicited petitioning creditors for any
involuntary petition against Borrower or such Principal from any party; or
(H) the Property or any part thereof shall at any time hereafter become property
of the estate or an asset in (1) a voluntary bankruptcy, insolvency,
receivership, liquidation, winding up, or other similar type of proceeding, or
(2) an involuntary bankruptcy or insolvency proceeding (other than one filed by
Lender) that is not dismissed within sixty (60) days of filing.

(d) Nothing herein shall be deemed to constitute a waiver by Lender of any right
Lender may have under Sections 506(a), 506(b), 1111(b) or any other provision of
the Bankruptcy Code to file a claim for the full amount of the Debt or to
require that all collateral shall continue to secure all of the Debt.

22. Miscellaneous. Neither this Note nor any of the terms hereof, including the
provisions of this Section, may be terminated, amended, supplemented, waived or
modified orally, but only by an instrument in writing executed by the party
against which enforcement of the termination, amendment, supplement, waiver or
modification is sought, and the parties hereby: (a) expressly agree that it
shall not be reasonable for any of them to rely on any alleged, non-written
amendment to this Note; (b) irrevocably waive any and all right to enforce any
alleged, non-written amendment to this Note; and (c) expressly agree that it
shall be beyond the scope of authority (apparent or otherwise) for any of their
respective agents to agree to any non-written modification of this Note. This
Note may be executed in several counterparts, each of which counterpart shall be
deemed an original instrument and all of which together shall constitute a
single Note. The failure of any party hereto to execute this Note, or any
counterpart hereof, shall not relieve the other signatories from their
obligations hereunder. If Borrower consists of more than one person or entity,
then the obligations and liabilities of each person or entity shall be joint and
several and in such case, the term “Borrower” shall mean individually and
collectively, jointly and severally, each Borrower. As used in this Note,
(i) the terms

 

14



--------------------------------------------------------------------------------

“include,” “including” and similar terms shall be construed as if followed by
the phrase “without being limited to,” (ii) any pronoun used herein shall be
deemed to cover all genders, and words importing the singular number shall mean
and include the plural number, and vice versa, (iii) all captions to the
Sections hereof are used for convenience and reference only and in no way
define, limit or describe the scope or intent of, or in any way affect, this
Note, (iv) no inference in favor of, or against, Lender or Borrower shall be
drawn from the fact that such party has drafted any portion hereof or any other
Loan Document, (v) the words “Lender” and “Borrower” shall include their
respective successors (including, in the case of Borrower, any subsequent owner
or owners of the Property or any part thereof or any interest therein and
Borrower in its capacity as debtor-in-possession after the commencement of any
bankruptcy proceeding), assigns, heirs, personal representatives, executors and
administrators, (vi) the term “or” has, except where otherwise indicated, the
inclusive meaning represented by the phrase “and/or,” (vii) the words “hereof,”
“herein,” “hereby,” “hereunder,” and similar terms in this Note refer to this
Note as a whole and not to any particular provision or section of this Note,
(viii) an Event of Default shall “continue” or be “continuing” until such Event
of Default has been waived in writing by Lender, (ix) in the computation of
periods of time from a specified date to a later date, the word “from and
including” and the words “to” and “until” each means “to but excluding”; and
(x) references to “the Property or any portion thereof” and words of similar
import shall be deemed to refer, as applicable, to any portion of the Property
taken as a whole (including any Individual Property) and any portion of any
Individual Property. Wherever Lender’s judgment, consent, approval or discretion
is required under this Note or Lender shall have an option, election, or right
of determination or any other power to decide any other matter relating to the
terms of this Note, including any right to determine that something is
satisfactory or not (“Decision Power”), such Decision Power shall be exercised
in the sole and absolute discretion of Lender except as may be otherwise
expressly and specifically provided herein. Such Decision Power and each other
power granted to Lender upon this Note or any other Loan Document may be
exercised by Lender or by any authorized agent of Lender (including any servicer
and/or attorney-in-fact), and Borrower hereby expressly agrees to recognize the
exercise of such Decision Power by such authorized agent. In the event of a
conflict between or among the terms, covenants, conditions or provisions of the
Loan Documents, the term(s), covenant(s), condition(s) and/or provision(s) that
Lender may elect to enforce from time to time so as to enlarge the interest of
Lender in its security, afford Lender the maximum financial benefits or security
for the Debt, and/or provide Lender the maximum assurance of payment of the Debt
in full shall control. Capitalized terms used herein shall, unless otherwise
defined herein, have the meanings set forth in the Loan Agreement. BORROWER
ACKNOWLEDGES AND AGREES THAT IT HAS BEEN PROVIDED WITH SUFFICIENT AND NECESSARY
TIME AND OPPORTUNITY TO REVIEW THE TERMS OF THIS NOTE, THE SECURITY INSTRUMENT,
AND EACH OF THE LOAN DOCUMENTS, WITH ANY AND ALL COUNSEL IT DEEMS APPROPRIATE,
AND THAT NO INFERENCE IN FAVOR OF, OR AGAINST, LENDER OR BORROWER SHALL BE DRAWN
FROM THE FACT THAT EITHER SUCH PARTY HAS DRAFTED ANY PORTION HEREOF, OR THE
SECURITY INSTRUMENT, OR ANY OF THE LOAN DOCUMENTS.

23. Waiver of Counterclaim and Jury Trial. BORROWER HEREBY KNOWINGLY WAIVES THE
RIGHT TO ASSERT ANY COUNTERCLAIM, OTHER THAN A COMPULSORY COUNTERCLAIM, IN ANY
ACTION OR PROCEEDING BROUGHT AGAINST BORROWER BY LENDER OR ITS AGENTS.
ADDITIONALLY, TO THE

 

15



--------------------------------------------------------------------------------

EXTENT NOW OR HEREAFTER PERMITTED BY APPLICABLE LAW, BORROWER AND LENDER HEREBY
KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE ANY RIGHT THEY MAY HAVE TO A
TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED ON THE LOAN OR ARISING OUT OF,
UNDER, OR IN CONNECTION WITH THE LOAN, THIS NOTE, THE SECURITY INSTRUMENT, OR
ANY OTHER LOAN DOCUMENT, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENT
(WHETHER VERBAL OR WRITTEN), OR ACTION OF BORROWER OR LENDER. THIS PROVISION IS
A MATERIAL INDUCEMENT FOR LENDER’S MAKING OF THE LOAN.

24. Local Law Provisions. In the event of any inconsistencies between the terms
and conditions of this Section and any other terms and conditions of this Note
(other than the terms and conditions of Section 25), the terms and conditions of
this Section shall be binding.

NONE.

25. Additional Provisions. In the event of any inconsistencies between the terms
and conditions of this Section and any other terms and conditions of this Note,
the terms and conditions of this Section shall be binding.

25.1 Principal and Interest Payments. Section 2(a) is hereby deleted

25.2 Financial Statement Reporting Deposit; Rebate of Deposit. Section 4 is
hereby deleted in its entirety.

25.3 Payments. The 12th and 13th lines of Section 5 are hereby modified by
deleting “following the occurrence” and substituting therefor: “during the
existence”.

25.4 Late Charge. The following is inserted between the first and second
sentences of Section 6: “The Late Charge shall not apply to the final payment in
full on the Maturity Date.”

25.5 Payments. The second sentence of Section 7 is hereby modified by adding the
following to the end thereof: “or a cure has been accepted by Lender in its
discretion.”

25.6 Origination, Administration, Enforcement, and Defense Expenses. The
following sentence is hereby inserted between the first and second sentences of
Section 8: “Notwithstanding the foregoing or any similar provision in any other
Loan Document, unless an Event of Default shall have occurred, Borrower shall
not be responsible for the accrual of interest at the Default Rate on the
foregoing expenses unless and until Lender delivers to Borrower notice of such
expense and Borrower fails to pay such expense within 10 days thereof.” The
second sentence of Section 8 is hereby deleted and the following is substituted
therefor: “Provided no Event of Default exists, fees and expenses related solely
to origination and administration of the Loan shall be limited as follows:
(i) if Lender is acting upon a request of Borrower or in response to a notice
relating to the Property, Borrower, any guarantor or indemnitor or as a result
of failure of any party to perform its obligations under the Loan Documents,
such fees and expenses shall be limited to reasonable and customary fees and
expenses; (ii) otherwise, such fees and expenses shall be limited to reasonable,
out of pocket fees and expenses. Notwithstanding the foregoing, charges of
rating agencies, governmental entities or other third parties that are outside
of the control of Lender shall not be subject to the reasonableness standard.”

 

16



--------------------------------------------------------------------------------

25.7 Prepayment. The 12th line of Section 9(b) is hereby modified by deleting
“following” and substituting “during the existence of” therefor.

The second line of Section 9(c) is hereby modified by deleting “following” and
substituting “during the existence of” therefor. The penultimate line of
Section 9(c) is hereby modified by deleting “following” and substituting “during
the existence of” therefor.

25.8 Events of Default; Acceleration of Amount Due. Sections 11(a) and 11(b) are
hereby deleted and the following are substituted therefor:

“(a) Borrower fails to make full and punctual payment of any Monthly Payment or
any other amount payable on a monthly basis under this Note, the Security
Instrument or any other Loan Document within five (5) days of the date on which
such payment was due; or

(b) Borrower fails to make full payment of the Debt when due, whether on the
Maturity Date, upon acceleration or prepayment, or otherwise; or

(c) Borrower fails to make full and punctual payment of any Late Charges, costs
and expenses due hereunder, or any other sum of money required to be paid to
Lender under this Note, the Security Instrument or under any other Loan Document
(other than any payment described in subclauses (a) and (b) immediately above),
which failure is not cured on or before the fifth (5th) day after Lender’s
written notice to Borrower that such payment is required; or

(d) an “Event of Default” (as defined in the Loan Agreement or in any other Loan
Document) occurs under the Loan Agreement or any other Loan Document that has
continued beyond any applicable cure period therefor.”

25.9 Authority of Persons Executing Note. The fifth line of Section 14 is hereby
modified by inserting: “except as such enforcement may be limited by
(i) bankruptcy, insolvency, fraudulent transfer, reorganization, or other
similar laws affecting the enforcement of creditors’ rights generally, and
(ii) general principles of equity (regardless of whether enforcement is
considered in a proceeding in equity or at law)” between “terms” and “, and”.
The last line of Section 14 is hereby modified by adding the following to the
end thereof: “, except for consents already obtained.”

25.10 Nonrecourse. The fourth line of Section 21(a) is hereby modified by
inserting “, any member of Borrower or general partner of Borrower,” between
“Borrower” and “, except”. The 14th line of Section 21(a) is hereby modified by
inserting “or any member or general partner of Borrower” between “ Borrower” and
“in”. Section 21(a)(vi) is hereby deleted and the following is substituted
therefor: “(vi) constitute a prohibition against Lender to seek a deficiency
judgment against Borrower or any member or general partner of Borrower in order
to fully realize the security granted by the Security Instrument; or
(vii) constitute a prohibition against Lender to commence any other appropriate
action or proceeding against Borrower to the extent necessary in order for
Lender to exercise its remedies against the Property.”

 

  (a) The second line of Section 21(b)(i) is hereby modified by deleting “or any
agent, employee”.

 

17



--------------------------------------------------------------------------------

  (b) The second line of Section 21(b)(ii) is hereby modified by deleting
“agent, or employee”.

 

  (c) Section 21(b)(iii) is hereby modified by adding the following to the end
thereof: “, provided that for the purposes of this Section 21(b)(iii), waste
shall not include the failure to pay any taxes or assessments assessed against
the Property or to pay any premiums payable with respect to any insurance policy
covering the Property (or to pay to Lender any amounts owing hereunder), but
such exclusion shall not impact Lender’s rights under any other provision of
Section 21 hereof, including, but not limited to, Section 21(b)(vii)”.

 

  (d) The third line of Section 21(b)(vii) is hereby modified by inserting “to
the extent that Borrower, Principal or Guarantor has received Rents or other
funds for the payment of the foregoing items and fails to use such funds for
such purposes” between “Property” and “(unless”. The last parenthetical in
Section 21(b)(vii) is hereby deleted and the following is substituted therefor:
“(unless Lender is escrowing funds therefor and fails to make such payments or
has received all Rents from the Property applicable to the period for which such
insurance, taxes or other items are due, is directed, pursuant to the Loan
Documents, to apply said Rents to the foregoing items, and thereafter fails to
make such payments)”.

 

  (e) Section 21(b)(ix) is hereby deleted and the following is substituted
therefor: “[Intentionally Deleted].”

 

  (f) The second line of Section 21(b)(x) is hereby modified by deleting “.” and
substituting “;” therefor.

 

  (g) The following are hereby added as Sections 21(b)(xi) and 21(b)(xii):

 

  a. “(xi) any failure of Borrower to maintain its status as a Special Purpose
Entity or comply with any representation, warranty or covenant set forth in
Section 4.1.30 of the Loan Agreement (notwithstanding the foregoing, Borrower’s
failure to satisfy a specific subsection of the definition of Special Purpose
Entity due solely to inadequate cash flow from the Property shall not constitute
a failure of Borrower to maintain its status as a Special Purpose entity
contemplated by this subsection), as required by, and in accordance with, the
terms and provisions of the Loan Agreement or the Security Instrument; or”

 

  b. “(xii) any failure of Borrower to appoint a new property manager upon the
request of Lender as permitted under the Loan Agreement as required by, and in
accordance with, the terms and provisions of the Loan Agreement or the Security
Instrument.”

 

18



--------------------------------------------------------------------------------

  (h) Sections 21(c)(i)(B) and (D) are hereby deleted and the following is
substituted therefor: “[Intentionally Deleted]”.

 

  (i) The fifth line of Section 21(c)(i)(G) is hereby modified by inserting
“knowingly and intentionally” between “Principal” and “colludes”. The sixth line
of Section 21(c)(i)(G) is hereby modified by deleting “or otherwise assists”.

 

  (j) Section 21(c)(i)(H)(2) is hereby modified by adding the following to the
end thereof: “and in which Borrower or Guarantor or any Principal has knowingly
and intentionally colluded with any party in connection with such filing.”

25.11 Miscellaneous. Section 22(viii) is hereby modified by adding the following
to the end thereof: “, or cured, as determined by Lender in its discretion.”
Section 22(ix) is hereby deleted and the following is substituted therefor:
“(ix) in the computation of periods of time from a specified date to a later
date, in connection with the phrase “from and including”, the words “to” and
“until” each means “to but excluding”; and”.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

19



--------------------------------------------------------------------------------

Intending to be fully bound, Borrower has executed this Note effective as of the
day and year first above written.

 

Borrower:     NH10 CUMMING GA LLC,     a Delaware limited liability company    
By:  

 

      Its Vice President     D08 MARIETTA OH LLC,     a Delaware limited
liability company     By:  

 

      Its Vice President     MPI06 MASON OH LLC,     a Delaware limited
liability company     By:  

 

      Its Vice President     SRFF08 READING PA, L.P.,     a Delaware limited
partnership     By:   SRFF08 READING PA GP LLC, a Delaware limited liability
company, its general partner       By:  

 

        Its Vice President

 

Signature Page to Promissory Note



--------------------------------------------------------------------------------

RPT08 PINEVILLE NC, L.P., a Delaware limited partnership By:   RPT08 PINEVILLE
NC GP LLC, a Delaware limited liability company, its general partner   By:  

 

    Its Vice President

IPA12 ASHBURN VA SPE LLC,

a Delaware limited liability company

By:  

 

    Its Vice President

FTCHI07 GRAND RAPIDS MI LLC,

a Delaware limited liability company

By:  

 

  Its Vice President

 

Signature Page to Promissory Note